It is an honour to stand before the General Assembly. I am here representing Jordan as a God-fearing and God-loving human being. I am here as a father who wants his children, like all others, to live in a compassionate and more peaceful world.
Such a future is under serious threat from the khawarij, the outlaws of Islam, who operate globally today. They target religious differences, hoping to kill cooperation and compassion among the billions of people of all faiths and communities, who live side by side in our many countries. Those outlaw gangs use suspicion and ignorance to expand their own power. And worse still is the free hand they grant themselves to distort the word of God in order to justify the most atrocious of crimes.
All of us here are united by our conviction that those forces must be defeated. But before we ask how to achieve that objective, let us ask the following. What if they were not defeated? What would our world look like? Can we tolerate a future where mass murder, public beheadings, kidnapping and slavery are common practices? Where the persecution of communities is the law? Where humankind’s cultural treasures that have
been preserved for thousands of years are systematically destroyed?
I have called this crisis a third world war, and I believe we must respond with equal intensity. That means global collective action on all fronts. But let us make no mistake; the more important war is the one we wage on the battlegrounds of the heart, the soul and the mind. And, in this fight, all countries and all people must come together.
Jordan has been proud to work with Member States and their countries to spearhead global initiatives for tolerance and dialogue. That has been reflected in the Amman Message and A Common Word, and, four years ago, we helped to initiate the World Interfaith Harmony Week, an annual United Nations event to focus all people, especially young people, on the essentials of tolerance and coexistence. Those efforts must continue, and the United Nations has a central role. But all of us, as individuals and as leaders, must help build the road ahead. Let me suggest seven essential steps.
First, let us get back to basics and to the essence and shared spirit of our respective faiths and creeds. It seems to me that we can sometimes lose sight of the larger picture. What separates human beings is minuscule, compared to what we hold in common: deep values of love, peace, justice and compassion.

“And My mercy embraces all things.” (The Holy Koran, VII:156)

Secondly, let us change our tone. On my travels not long ago, I saw a roadside sign that said, “Fear God”. A few miles down the road, was another, saying the same thing, then another and then a final one, saying, “... Or you will go to Hell”, and I asked myself when and how did fear and intimidation creep so insidiously into our conversations, when there is so much more to be said about the love of God. Most people may think they have nothing to do with the hate expressed by extremists. But our world is also threatened when violence, fear and anger dominate our discourse, whether in school lessons, weekly sermons or international affairs.
Thirdly, let us act upon our beliefs. And here, I mean more than praying, fasting or zakat — giving alms. I mean integrating our values into every part of our daily lives and every hour of every day. By loving our neighbour, showing respect to those different from
us and being kind to our own children, each one of us can do something to reflect the spirit of our Creator.
Fourthly, let us amplify the voice of moderation. It is one of the greatest ironies of our time that extremist voices use advanced media to propagate ignorant ideas. We must not let our screens, airwaves, broadband and social media be monopolized by those who pose the greatest danger to our world. We too must populate our media and, more important, the minds of our young people, with the purity and power of moderation.
Fifthly, let us recognize deceit. When we examine the motives of those outlaws, the khawarij, and, indeed, the motives of extremists on all sides, we find hunger for power, control of people, of money and of land. They use religion as a mask. Is there a worse crime than twisting God’s word to promote one’s own interests? Is there a more despicable act than feeding on the vulnerable and innocent, to recruit them to one’s ranks? In the global Muslim community — 1.7 billion good men and women, one quarter of humankind — today’s outlaw gangs are nothing but a drop in the ocean. But a drop of venom can poison a well. We must protect the purity of our faith from worldly contamination. As Muslims, this is our fight, as it is our duty.
Sixthly, by all means, let us be intolerant of intolerance. Extremists rely on the apathy of moderates. But moderation does not mean accepting those who trample on others and rejecting all those who differ. Today’s global fight is not between peoples, communities or religions. It is between all moderates of all faiths against all extremists, in all religions. Leaders of every country, every belief and every neighbourhood need to take a clear and public stand against intolerance of any kind. That includes respecting all places where God is worshipped, whether mosque, church, synagogue or temple.
And nothing can be more important and can have more impact in framing this respect and coexistence than Jerusalem. The Hashemite custodianship of Jerusalem’s Islamic and Christian holy sites is a sacred duty, and we join Muslims and Christians everywhere in rejecting threats to the holy places and the Arab character of that Holy City.
Lastly, there is hyperconnectivity. In our era, connectivity defines how we live and interact in our work, our communities, our schools and our lives. Only a few years ago, we were introduced to the Internet of computers; now, we talk about the Internet
of things. But over them all must be the Internet of humankind — a hyperconnection, bringing us together in collective consciousness and common cause. By gathering here today, we acknowledge that the power of working together far exceeds any individual effort. Our great General Assembly must address urgent world issues: sustainable and inclusive development that can deliver more opportunities, especially to young people, and peaceful, political solutions to regional crises.
It is the world’s obligation to find solutions and provide relief for the millions of refugees in my region. Today, we are still facing huge shortfalls, cuts and threats to vital United Nations programmes and agencies, including the United Nations Relief and Works Agency for Palestine Refugees in the Near East, the Office of the United Nations High Commissioner for Refugees and the World Food Programme.
Today, we are haunted by the images of thousands of refugees on the shores and borders of Europe, seeking hope, far away from their homeland. In Jordan, we have been faced with that challenge since the beginning of the Syrian crisis. Today, Syrian refugees alone constitute 20 per cent of my country’s population.
We have been relieving the international community of a significant part of the burden of that humanitarian disaster since the beginning. Support to our country has been a small fraction of the cost we have endured. It is high time for the international community to act collectively in facing this unprecedented humanitarian crisis and to provide support to countries such as Jordan and Lebanon, which have been carrying the brunt of that burden over the past four years.
In all these areas, we must act, and act collectively, for the future of our world. And connectivity is key. The values we share — equality, compassion and hope — need to be connected to everything we do. And we must keep ourselves connected to each other, for the good of all. These bonds are the power and promise of our United Nations. Here, together, we can and must create the future our people need — a safer, stronger world of coexistence, inclusion, shared prosperity and peace. Seven steps can bring us closer to our destination. God willing, our countries and peoples will achieve those seven steps and many more.